Citation Nr: 0906089	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries of the feet.

2.  Entitlement to service connection for asbestosis, to 
include as due to asbestos exposure.

3.  Entitlement to service connection for eye disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to 
December 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals 
of cold injuries of the feet, eye disorder, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.





FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
shows that the Veteran is currently diagnosed with 
asbestosis.

2.  The July 1997 RO decision that denied entitlement to 
service connection for hearing loss is final. 

3.  The evidence received since the July 1997 RO decision is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Evidence received since the final July 1997 RO decision, 
which denied a claim of entitlement to service connection for 
hearing loss, is not new and material, and thus the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
March 2005 notice letter complies with the holding of the 
Court in Kent.  In particular, the letter specifically 
informed the Veteran of the type of evidence that was lacking 
in the prior denial and of the type of evidence that was 
necessary to reopen the claim.  The Veteran was advised that 
the previous denial of the claim was based on no record of 
treatment in service for hearing loss and that it was 
necessary to provide evidence that demonstrated that the 
claimed condition was incurred in or aggravated by military 
service.  The RO makes an erroneous reference to "well-
grounded" claims [a standard eliminated by the enactment of 
the VCAA] but the Veteran was not prejudiced by this 
misstatement as the stated evidence necessary for the Veteran 
to establish a "well-grounded" claim was the same evidence 
necessary to reopen his claim.  In addition, the criteria for 
establishing entitlement to service connection for the 
claimed disability were also set forth therein.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, service personnel records, post-service VA 
and private treatment records, and hearing testimony.  With 
respect to the service treatment records and personnel 
records for the Veteran's active period of service, some of 
these records are "fire related" according to the National 
Personnel Records Center.  Also, at the November 2008 
hearing, it was agreed upon that the record would be held 
open for 60 days for purposes of allowing the Veteran to 
submit additional evidence pertinent to his claims, but no 
such evidence was submitted.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence as 
well as providing hearing testimony.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Service Connection- Asbestosis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The United States Court of Appeals for Veteran's Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  As noted above, 
some of the Veteran's service treatment and personnel records 
are charred.  

According to statements of record and hearing testimony, the 
Veteran contends that he has asbestosis from exposure to 
asbestos during his military service.  He maintains that his 
military occupational specialty was a wheel vehicle mechanic 
and his duties included work on brake shoes and pads.  He 
reported that he was diagnosed with asbestosis in 2003 by Dr. 
J.W.B. of Princeton Baptist Medical Center.  He explained 
that during heart surgery, two lesions on his left lung were 
discovered and removed.  He also reported that after service 
he worked for an automobile parts place during which time he 
was similarly exposed to asbestos for 20 years.  

The Veteran does not contend, nor do available service 
treatment records for the Veteran's period of active duty 
show that he had asbestosis or symptoms suggestive of a lung 
disease in service.  All chest x-rays were negative.  

The Veteran reported that he was diagnosed with asbestosis by 
his private physician, Dr. J.W.B.  At the hearing, he 
indicated that he would provide medical records from Dr. 
J.W.B. concerning his diagnosis and treatment of asbestosis.  
These records were never furnished to the Board, and in the 
alternative, the Veteran did not provide the requisite 
identifying information that would enable VA to obtain these 
records on his behalf.  As discussed above, the March 2005 
VCAA notice specifically advised the Veteran of his and VA's 
respective duties for obtaining evidence.  The Board notes 
that VA's duty to assist is not a one-way street; the Veteran 
also has an obligation to assist in the adjudication of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There is no medical evidence of record that shows that he is 
diagnosed with asbestosis, a restrictive lung disease.  
Service treatment records from the Veteran's period of 
inactive service in the Army National Guard dated from July 
1973 to December 1984 are absent any relevant complaints or 
findings.  All chest x-rays were negative.  VA treatment 
records dated in February 2004 only note the Veteran reported 
the history that in the last year, he had undergone four 
major surgeries, including removal of two mesotheliomas on 
his lungs.  It was noted that the surgery was performed at a 
non-VA facility.  Thereafter, the only lung disease noted in 
the VA treatment records, and by history only, is chronic 
obstructive pulmonary disease, an obstructive lung disease.  
Private treatment records from Dr. D.W. dated in April 2005 
only detail the Veteran's medications.  

Thus, the evidence of a current disability and a nexus 
between the Veteran's claimed disability and his military 
service is limited to the Veteran's own statements.  This is 
not competent evidence of a current disability and a nexus 
between the claimed disability and the Veteran's active duty 
service since laypersons, such as the Veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for asbestosis, to 
include as due to asbestos exposure.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


II.	New and Material Evidence- Hearing loss

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The Veteran's claim of entitlement to service connection for 
hearing loss was initially denied by the RO in a July 1997 
rating decision on the basis that there was no record of 
treatment in service for hearing loss and that in order to 
establish a well-grounded claim, it was necessary to provide 
evidence that demonstrated that the claimed condition was 
incurred in or aggravated by military service.  In the notice 
of decision letter dated in July 1997, the RO advised the 
Veteran of the denial and enclosed VA Form 4107, which 
explained the Veteran's procedural and appeal rights.  The 
Veteran did not appeal the decision and it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

The relevant evidence of record at the time of the July 1997 
rating decision showed that in the Veteran's original claim 
for compensation benefits filed in June 1997, he contended 
that while he received no treatment in service, he had had 
bilateral hearing problems since 1950, and a hearing loss 
disorder was diagnosed by the military in 1985.  He 
maintained that his hearing problems were caused by exposure 
to loud noise from guns and aircraft in service. 

Service treatment records for the Veteran's period of active 
duty were absent any complaints or findings referable to 
hearing loss during service.  The December 1951 separation 
examination report showed hearing acuity on whispered and 
spoken voice testing was 15/15 bilaterally.  VA treatment 
records dated from April 1997 to May 1997 included an 
audiogram which showed speech recognition scores less than 94 
percent.  The records also indicated he was seen on follow-up 
for sensorineural hearing loss. 

The Veteran's claim to reopen was received in February 2005.  
Relevant evidence received subsequent to the July 1997 rating 
decision includes some charred service treatment records from 
the Veteran's period of active duty [which are actually 
duplicates of the November 1947 enlistment examination 
report, an August 1950 examination report, and the December 
1951 separation examination report] as well as service 
treatment records from the Veteran's period of inactive 
service in the Army National Guard dated from July 1973 to 
December 1984.  A June 1977 annual examination report noted 
that the audiogram revealed a high frequency hearing deficit.  
Thereafter, audiograms continue to show hearing loss.  

VA treatment records dated from February 2004 to January 2005 
include a February 2004 audio progress record that noted that 
the Veteran was seen for a hearing evaluation and hearing aid 
check.  The examiner indicated that audiometric results 
suggested a mild to profound mixed hearing loss in the left 
ear and a moderate to severe mixed hearing in the right ear.  
It was noted that a significant change in hearing was 
observed when compared to the audiogram in May "1998" 
[1997].  The Veteran reported that he had had four surgeries 
that past summer, and he had noticed a change in his hearing.  
A February 2004 otolaryngology clinic note indicated that the 
surgeries were all performed at outside hospitals and that 
the Veteran had spent several weeks on intravenous 
antibiotics in the perioperative period.  The examiner 
maintained that due to the previous antibiotics that the 
Veteran was on, he suspected that the Veteran had an 
ototoxicity from the antibiotics with resultant hearing loss 
and vestibular injury.  

In the January 2007 Substantive Appeal and an attachment, the 
Veteran maintained that he witnessed the explosion of a 
railroad car loaded with ammunition which caused him to be 
blown into the air and hit his head.  He contended that he 
sustained injuries to his hearing from the blast.  He 
experienced residual ringing in his ears for many weeks but 
he adjusted to it, although over the year he had trouble 
"understanding" in both ears.  At the November 2008 Board 
hearing, he claimed that he had had hearing loss ever since 
he left service.  He reiterated that it was his belief that 
the explosion triggered the hearing loss.  

The charred service treatment records from the Veteran's 
period of active duty that relate to the condition of the 
Veteran's hearing during service are duplicates of service 
treatment records before the RO at the time of the July 1997 
rating decision.  Additional service treatment records from 
the Veteran's period of inactive service in the Army National 
Guard showing the Veteran has a high frequency hearing 
deficit are cumulative or redundant of previously considered 
evidence indicating that the Veteran has sensorineural 
hearing loss.  Also, the Veteran previously claimed that he 
had hearing loss due to exposure to guns and aircraft.  It 
appears that the currently described explosion of ammunition 
is a specific event relating to the Veteran's previously 
claimed exposure to guns.  His current contentions are 
cumulative or redundant of previously considered statements 
from the Veteran that his hearing loss is causally related to 
noise exposure in service.  VA treatment records do show an 
additional diagnosis of mixed hearing loss, but the Veteran's 
treating physicians attributed the significant change in 
hearing since the May 1997 audiogram as due to medical events 
that occurred after his discharge from service.  Thus, there 
continues to be no evidence of hearing loss in service or 
competent evidence of service incurrence of hearing loss.  
Consequently, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for hearing loss.


ORDER

Service connection for asbestosis, to include as due to 
asbestos exposure is denied. 

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for hearing 
loss, the appeal is denied.

REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's cold injury, 
PTSD, and eye claims.

According to statements of record and hearing testimony, the 
Veteran contends that he sustained cold injuries to his feet 
due to exposure to extreme cold weather during his service in 
Korea.  He maintains that he arrived in Korea on January 7, 
1951, without appropriate clothing and gear for the winter.  
He suffered from frozen and painful feet, and his skin burst 
open and became discolored.  He had had problems with his 
feet for 50 years and currently had problems.  He first 
sought treatment for his feet at the Birmingham VA Medical 
Center in 1985 or 1988.  

Personnel records show that the Veteran was assigned to the 
107th Transportation Truck Company during his period of 
active duty.  These records include a charred record that 
showed that the Veteran appeared to receive a "Credit 
w/combat type A" for the period of January 10, 1951 to March 
8, 1951.  Also, both the Veteran and service member H.C.F. 
appear on an unidentifiable [due to charring of the record] 
list.  In a March 2004 statement, H.C.F. reported that he 
served in the 107th Transportation Truck Company and recalled 
that his unit arrived in Pusan, Korea on January 7, 1951.  He 
maintained that it was extremely cold and the troops had only 
been issued summer clothing.  As the result of not having 
been provided with winter gear, he indicated that many 
members suffered frostbite.  

VA treatment records dated from February 2004 to January 2005 
note that the Veteran's problems include neuropathy for which 
he was being treated by an outside provider.  Private 
treatment records from Dr. D.W. dated in April 2005 include a 
list of medications on which the Veteran noted that the 
prescribed Gabapentin (Neurontin) was for his feet. 

In light of evidence of a current bilateral foot disability, 
evidence of the Veteran's exposure to the cold in-service, 
and an indication that the claimed bilateral foot disability 
may be associated with the Veteran's exposure to cold during 
his service in Korea, the Board finds that it is necessary to 
afford the Veteran an examination and obtain a nexus opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 
3.159(c)(4)(i) (2008).

As for the Veteran's PTSD claim, according to statements of 
record and hearing testimony, the Veteran contends that his 
unit served in a combat zone.  They were responsible for 
transporting combat troops to the front lines and providing 
them with their supplies, ammunition, gasoline, and food.  He 
claimed that in February 1951 or on March 1, 1951 at Tschon, 
he witnessed the previously discussed explosion of a railroad 
car loaded with ammunition.  He reported that VA physician 
Dr. G.D. diagnosed him with PTSD at the VA clinic in 
Huntsville a year and a half ago and that he was currently 
being treated by Dr. M. at the Huntsville VA clinic.  His 
stressors were the sight of blown up bodies and the railroad 
car explosion.  He maintained that the explosion really 
triggered his PTSD.  He reported that a member of his unit, 
B.J.K., was severely hurt in the explosion. 

For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.  

The Board finds that the Veteran has provided sufficient 
information on the potentially verifiable stressor that he 
was exposed to an explosion.  Therefore, this
information should be provided to the U.S. Army and Joint 
Services Records Research Center (JSRRC) to verify the 
occurrence of the claimed stressor.  

In addition, VA treatment records dated February 2004 to 
January 2005 only indicate that the Veteran was being treated 
for PTSD by an outside provider.  Private treatment records 
from Dr. D.W. dated in April 2005 include a list of 
medications on which the Veteran noted that the prescribed 
Sertraline (Zoloft) was for his "nerves."  The record does 
not contain a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) or medical evidence of a causal 
nexus between diagnosed PTSD and a verified in-service 
stressor.  Therefore, if the alleged explosion stressor has 
been verified, the Veteran should be scheduled for a VA 
examination to determine if he has PTSD due to the verified 
service stressor.  

As for the Veteran's eye claim, according to statements of 
record and hearing testimony, the Veteran contends that he 
sustained injuries to his eyes from the explosion.  He 
claimed that VA physicians in Birmingham and Huntsville 
diagnosed him with some sort of degeneration condition of the 
eyes.  He indicated that he required glasses a year after his 
service in Korea and that VA issued him his glasses.  

Service treatment records from the Veteran's period of 
inactive service in the Army National Guard show that the 
July 1973 enlistment examination revealed refractive error of 
the eyes.  Thereafter, examinations continued to show 
refractive error of the eyes.  VA and private treatment 
records do not show any diagnosed condition of the eyes 
although as noted below, there appears to be outstanding VA 
treatment records that need to be obtained. 

Generally, eye conditions, other than mere refractive error 
of the eye, may be service connected if it arose in service 
or if otherwise found to be related to service.  If the 
alleged explosion is verified, the Board finds that the 
Veteran should be afforded an examination and an opinion 
obtained on whether any current disorder of the eyes is 
causally related to the explosion.  

Since the Board has determined that medical examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Lastly, the Board observes that only treatment records from 
the Birmingham VA Medical Center (MC) dated from April 1997 
to May 1997 and February 2004 to January 2005 have been 
associated with the claims file.  Based on statements and 
testimony the Veteran provided, all VA treatment records 
dated prior to February 2004 and from January 2005 from the 
Birmingham VA Medical Center (MC) as well as all VA treatment 
records from the Huntsville VA Outpatient Clinic should be 
obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all VA treatment records from 
the Birmingham, Alabama VAMC, dating 
prior to February 2004 and from January 
2005, and all records from the 
Huntsville, Alabama VA Outpatient Clinic

2.  Schedule the Veteran for a VA cold 
injury protocol examination to determine 
the nature of any bilateral foot 
disorder, and to provide an opinion as to 
its possible relationship to service.  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should 
accept as true that the Veteran was 
exposed to cold weather during his 
service in Korea.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral foot 
disorder is related to an incident of the 
Veteran's military service, including 
exposure to cold.

3.  Undertake appropriate development to 
verify the claimed stressor of exposure 
to an explosion from a railroad car and 
serious injury of service member B.J.K. 
during the month of February or March of 
1951 while the Veteran was attached to 
the 107th Transportation Truck Company, 
through the JSRRC or other appropriate 
depository.  (The full name of the 
service member is contained on page 42 of 
the transcript of the Board hearing.)  

4.  Thereafter, if, and only if, the 
alleged explosion stressor has been 
verified, the Veteran should be scheduled 
for a VA examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to the verified service stressor.  
The Veteran's claims file should be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
tests deemed necessary, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran suffers 
from PTSD as a result of the verified 
service stressor.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

5.  Also, if, and only if, the alleged 
explosion stressor has been verified, the 
Veteran should be scheduled for a VA eye 
examination to determine the nature of 
any eye disorder, and to provide an 
opinion as to its possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current eye disorder is 
related to an incident of the Veteran's 
military service, including exposure to 
an explosion.

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


